Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossetto et al. US 2008/0266203 A1 (hereinafter “Rossetto”).
Regarding claim 13, Rossetto discloses an antenna system comprising: 
a transmission member (Figs. 1-3 and [0034-0064], coaxial feedline 22, 122 including inner conductor 24, 124, outer conductor 26, 126 and feedline insulation 25, 125; note that same features are shown in Fig. 2);
	an antenna at a distal end of the transmission member, the antenna including a first conductive arm, an insulator extending around the first conductive arm, and a second conductive arm, wherein the second conductive arm includes a coil (Figs. 1-3 and [0034-0064], also see Fig. 4C and [0065-0070]; antenna 116 in Figs. 2-3 can be implemented using antenna assembly 102 of Fig. 4C; in such an arrangement, first conductive arm in form of straight portion of antenna 116 extending from inner conductor 124 and a second conductive arm in the form of helical portion of antenna 116 that will be coupled to the outer conductor 126 in Fig. 3; note that when antenna assembly 102 of Fig. 4C is used in arrangement of Fig. 2, the first conductive arm in the form of straight portion of antenna 116 extending from inner conductor 124 will have an insulator extending around the straight portion of antenna 116 in the form of a first portion of antenna insulation 18 (Fig. 1); additionally or in the alternative regarding the limitation “an insulator extending around the first conductive arm”, see [0071], any of the aforementioned microwave antenna assemblies can be strengthened by adding rigid members inside the helix of the helical antenna members; note that rigid member may be an insulator such as plastic or ceramic; also see Figs. 8A-8B and [0088-0092], which is based on antenna assembly 102 of Fig. 4C discussed above; as can be seen in Fig. 8B, the first conductive arm in the form of straight portion of antenna 516 extending from inner conductor 524 has an insulator in the form of portion of rigid member 518 extending around the first conductive arm; note that rigid member 518 forms a pointed tip); wherein the second conductive arm coil is wound around the at least the first portion of the insulator, providing a variable property along a length of the second conductive arm coil. ([0054] pitch or distance between adjacent loops of the antenna is varied along its length such as shown in Figs. 8A-8B, 9D and 9F, pitch is a “variable property.” Also see Figs. 6B and 7F in which the diameter of the coil antenna decreases towards a distal pointed tip, diameter is a varied property.) 
Regarding claim 14, Rossetto discloses the antenna system of claim 13, wherein the second conductive arm coil is wound around the at least the first portion of the insulator at a non-constant coil pitch.  (see Figs. 8A-8B, 9D and 9F in which the coil has a non-constant coil pitch, i.e. loop contact area 516a, see [0088]).
Regarding claim 15,  Rossetto discloses the antenna system of claim 14, further comprising a pointed tip section coupled to a distal section of the insulator, wherein the second conductive arm coil is further wound around at4811-1383-9531 v.124Docket No. ISRG13560/US (70228.756US01)Customer No. 160596 least a portion of the pointed tip section. (see Rossetto: Figs.1-2, 6B, 7F and 8B which all illustrate a second conductive arm coil, i.e. antenna coil, wound around at4811-1383-9531 v.124Docket No. ISRG13560/US (70228.756US01)Customer No. 160596 least a portion of a pointed tip section)
Regarding claim 16, Rossetto discloses the antenna system of claim 15, wherein the second conductive arm coil is wound in a first pitch around a transition from the distal section of the insulator to the pointed tip section (distal portion B in Figs. 8A-8B, 9D and 9F) and wound in a second pitch around the at least first portion of the insulator (proximal portion A in Figs. 8A-8B, 9D and 9F), and wherein the first pitch is smaller than the second pitch. (as shown in Figs. 8A-8B, 9D and 9F and see [0054, 0058])
Regarding claim 17, Rossetto discloses the antenna system of claim 14, wherein the second conductive arm coil is wound in a first pitch around a transition from a distal section of the transmission member to a proximal portion of the antenna and wound in a second pitch around the at least first portion of the insulator, and wherein the first pitch is smaller than the second pitch. (see rejection to claim 16 above, the transmission member in Fig. 8 is feedline 522 with outer conductor 526 and insulator 518).
Regarding claim 18, Rossetto discloses the antenna system of claim 14, wherein the non-constant coil pitch of the second conductive arm coil is at least one of linearly varying, non-linearly varying, logarithmically varying, and varying according to a step function. ([0058-0059]) 
Regarding claim 19, Rossetto discloses the antenna system of claim 13, wherein the variable property is at least one of a cross section of a wire forming the second conductive arm coil or a material property of the second conductive arm coil.  (see Figs. 8A-8B, 9D and 9F and [0054] regarding differing pitch, which is a “cross section of a wire”)
Regarding claim 20, Rossetto discloses the antenna system of claim 13, wherein an outer profile of the insulator varies along an insulator longitudinal axis of the insulator and wherein the variable property is a diameter of second conductive arm coil varied to correspond with the outer profile of the insulator. (see Figs. 6B and 7F, showing a distal pointed tip, and in which the antenna coil is decreasing diameter towards the distal pointed tip)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetto in view of Prakash et al. US 2003/0195499 A1 (hereinafter “Prakash”).
Regarding claim 1, Rossetto discloses an antenna system comprising:
	a transmission member (Figs. 1-3 and [0034-0064], coaxial feedline 22, 122 including inner conductor 24, 124, outer conductor 26, 126 and feedline insulation 25, 125; note that same features are shown in Fig. 2);
	an antenna at a distal end of the transmission member, the antenna including a first conductive arm, an insulator extending around the first conductive arm, and a second conductive arm, wherein the second conductive arm includes a coil (Figs. 1-3 and [0034-0064], also see Fig. 4C and [0065-0070]; antenna 116 in Figs. 2-3 can be implemented using antenna assembly 102 of Fig. 4C; in such an arrangement, first conductive arm in form of straight portion of antenna 116 extending from inner conductor 124 and a second conductive arm in the form of helical portion of antenna 116 that will be coupled to the outer conductor 126 in Fig. 3; note that when antenna assembly 102 of Fig. 4C is used in arrangement of Fig. 2, the first conductive arm in the form of straight portion of antenna 116 extending from inner conductor 124 will have an insulator extending around the straight portion of antenna 116 in the form of a first portion of antenna insulation 18 (Fig. 1); additionally or in the alternative regarding the limitation “an insulator extending around the first conductive arm”, see [0071], any of the aforementioned microwave antenna assemblies can be strengthened by adding rigid members inside the helix of the helical antenna members; note that rigid member may be an insulator such as plastic or ceramic; also see Figs. 8A-8B and [0088-0092], which is based on antenna assembly 102 of Fig. 4C discussed above; as can be seen in Fig. 8B, the first conductive arm in the form of straight portion of antenna 516 extending from inner conductor 524 has an insulator in the form of portion of rigid member 518 extending around the first conductive arm; note that rigid member 518 forms a pointed tip);
Rossetto does not disclose wherein a property of the insulator varies along an insulator longitudinal axis. However Prakash, another prior art reference in the analogous field of microwave antenna for delivering energy to tissue for treatment (Prakash: see Abstract) discloses an antenna system comprising a transmission member (feedline 14) and an antenna (antenna 12) at a distal end of the transmission member (as shown in Figs. 2A-2C), the antenna including a fist conductive arm (as shown in Figs. 2M-2N, straight portion of antenna) and a second conductive arm (as shown in Figs. 2M-2N, coil portion of antenna), and an insulator extending around a conductive arm coil portion, wherein a property of the insulator varies along an insulator longitudinal axis ([0076:2nd sentence] “…a layer of insulative material may be varied in thickness over at least a majority of the length of the curved antenna to achieve a matched effective wavelength…”) It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Rossetto’s insulative material such that it is varied in thickness over a length of the antenna in view of Prakash, the motivation for doing so is to achieve a matched effective wavelength with respect to the antenna (see Prakash [0076]).
Regarding claim 2, Rossetto in view of Prakash discloses the antenna system of claim 1 wherein the property of the insulator that varies along the insulator longitudinal axis is an outer profile of the insulator. (see rejection to claim 1 which discloses an insulator having a varied thickness, and thickness is an outer profile of the insulator)
Regarding claim 3, Rossetto in view of Prakash discloses the antenna system of claim 2, wherein the outer profile of the insulator is tapered from an insulator proximal end to an insulator distal portion. (see Rossetto [0076: last sentence] rigid members which form the insulator are tapered; and also Prakash [0077: 3rd to last sentence] antenna has a tapered distal tip for entry into the tissue)

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. US 2011/0213351 A1 discloses a surgical ablation tool having an antenna system as shown in Figs. 1-2B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	September 6, 2022